In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1398V
                                          UNPUBLISHED


    DIANE BLAKE,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: August 30, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Andrew Donald Downing, Downing, Allison & Jorgenson, Phoenix, AZ , for Petitioner.

Benjamin Patrick Warder, U.S. Department of Justice, Washington, DC, for
Respondent.


                                DECISION ON JOINT STIPULATION1

       On October 15, 2020, Diane Blake filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered cardiomyopathy and nerve injury to
her right shoulder/arm (SIRVA), which were caused-in-fact by the influenza (flu)
vaccination she received on December 18, 2019. Petition at 1, 4; Stipulation, filed at
August 26, 2022, ¶¶ 1-2. Petitioner further alleges that the vaccination was administered
within the United States, she experienced residual effects of this injury for more than six
months, and no civil action for damages as a result of her adverse reaction has been
brought, nor has any settlement or award in a civil action for damages for her vaccine-
related injury been previously collected. Petition at 1, 4; Stipulation at ¶¶ 3-5. “Respondent
denies that [P]etitioner sustained a SIRVA Table Injury, denies that [P]etitioner’s alleged
shoulder injury was caused-in-fact by the flu vaccine, denies that [P]etitioner’s alleged
1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
nonischemic cardiomyopathy was caused-in-fact by the flu vaccine, and denies that the
flu vaccine caused [P]etitioner any other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on August 26, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $45,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    DIANE BLAKE,                                 )
                                                 )
                                                  )
          Petitioner,
                                                 )    No . 20-1398V (ECF)
                                                 )    Chief Special Master Corcoran
    v.
                                                 )
                                                 )
    SECRET ARY OF HEALT H
                                                  )
    AND HUMAN SERVICES,
                                                 )

________________
          Respondent.                            ))


                                          STIPULATION

         The parties hereby stipulate to the following matters:

         I. D iane Blake, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C . § 300aa-10 to -34 ("Vaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of the influenza

(" flu") vaccine, which vaccine is contained in the Vaccine Injury Table ("Table"), 42 C.F.R.

§ 100.3(a).

         2. Petitioner received the flu vaccination in her right shoulder on December 18, 20 19. 1

         3. The vaccine was administered within the United States.

         4 . Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine

Administration ("SIRVA") within the time period set forth in the Table, and that she experienced

residual effects of this injury for more than six months. Petitioner also alleges that her receipt of

the flu vaccine caused her to develop nonischemic cardiomyopathy.




1 Petitioner also received a pneumococcal polysaccharide ('' Pneumovax 23 ") vaccination in her
right shoulder on the same date. Pneumococcal polysaccharide vaccines are not contained in the
Table.
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

        6. Respondent denies that petitioner sustained a SIRVA Table Injury, denies that

petitioner's alleged shoulder injury was caused-in-fact by the flu vaccine, denies that petitioner's

alleged nonischemic cardiomyopathy was caused-in-fact by the flu vaccine, and denies that the

flu vaccine caused petitioner any other injury or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled, and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of th is Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21 (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $45,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-l 5(a).

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21 (a)( I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorney fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be



                                                 2
expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (otherthan Title XIX of the Social Security Act ( 42 U.S.C.

§ 1396, et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attomeys further agree and stipulate that, except for any award

for attorney fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ § 300aa-15(g) and (h ).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever itTevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-l 0, et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the vaccines administered on or about December 18, 2019, as

alleged by petitioner in a petition for vaccine compensation filed on October 15, 2020, in the

United States Court of Federal Claims as petition No. 20-i 398V.



                                                   3
        14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the Chief Special Master fails to issue a decision in complete confonnity with the

tenns of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete confo1mity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as othe1wise noted in paragraph 9 above . There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or th ing other than is herein expressly stated

and clearly agreed to . The parties further agree and understand that the award described in th is

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Serv ices that the flu vaccine caused petitioner's alleged shoulder

injury, nonischemic cardiomyopathy, or any other injury, or that petitioner suffered an injury

contained in the Vaccine Injury Table.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION

I
I
I
I


                                                  4
Respectfully submitted,




ATTORNEY OF RECORD FOR                                AUTHORIZED REPRSENTATIVE
PETITIONER:                                           OF THE ATTORNEY GENERAL:




A
~!J:;j
Downing, Allison & Jorgenson
                                                      ~~~e~
                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
National Vaccine Injury Lawyers                       Torts Branch
3030 North Central Avenue, Suite 507                  Civil Division
Phoenix, Arizona 85012                                U.S. Department of Justice
(480) 701 -0999                                       P.O. Box 146
adowning@daj-law.com                                  Benjamin Franklin Station
                                                      Washington , DC 20044-0146


AUTHORIZED REPRESENTATIVE                             ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                            RESPONDENT:
AND HUMAN SERVICES:
                     Digitally signed by
George R.            George R. Grimes •S 14

Grimes -514
                     Date: 2022.07.29 11 :12:20
                     -04'00'
CDR GEORGE REED GRIMES, MD, MPH
                                                      ~             ---/7#~
                                                      BENJAMIN P. WARDER
Director, Division oflnjury                           Trial Attorney
 Compensation Programs                                Torts Branch
Health Systems Bureau                                 Civil Division
Health Resources and Services                         U.S. Department of Justice
 Administration                                       P.O . Box 146
U.S. Department of Health                             Benjamin Franklin Station
 and Human Services                                   Washington, DC 20044-0146
5600 Fishers Lane, 08N 146B                           (202) 532-5464
Rockville, MD 20857                                   Benjamin.P.Warder@usdoj.gov


Dated:   08/ztojz ozz

                                                  5